DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 26, 29, 31, 39-40 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 12 and 13 of U.S. Patent No. 9629665. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.

Claims 24, 26, 29, 31, 38-40, 42-43, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10149673. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.  

Claims 24, 26, 29, 31, 38, 42-43, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10568666. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.  

Claims 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10568666 in view of Hanson et al. (US 20020068941 A1). 
The patented claims disclose all elements of the claimed invention except tor a singly or doubly chamfered tip. 
Hanson et al. discloses cutting instruments or chisels with chamfered tips and a handle, for e.g. 18 or 518, see for e.g. Figs. 1, 6 and 22 that can be used to remove bone to prepare an implant site between adjacent bones (Figs. 1, 6, 22 and paras [0065]-[0134]).
Therefore, it would have been recognized by one of ordinary skill in the art that providing a chisel with a chamfered tip, as taught by Hanson, when utilizing the system of the patent claims to insert an implant would have yielded the predictable result of bone removal while safeguarding against contacting the spinal cord during vertebral osteotomy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 24, 38, 42, 43, 46 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Landry et al. (US 20010053914 A1).
Landry et al. disclose a system capable of being used for spinal facet joint distraction, the system including: a holder or delivery device 100 having a first tubular shaft 106, a proximal end and a distal end and a lumen extending therebetween; the distal end has a pair of distractors or anchoring forks (114, 116, Figs. 16 and 26 and paras [0085], [0091] and [0114]) adapted to or capable of penetrating the facet joint; a receiving assembly or protective sleeve 134 on a proximal end of the first tubular shaft 106 (Fig. 16);  and a chisel including a driver or shaft 152 and a distal end including a tip (Figs. 16, 18, 26 and paras [0084]-[0128]).
Regarding claims 38, 42 and 46, the Landry et al. device is capable of accessing a spinal facet joint and the anchoring forks are capable of extending across the facet joint, depending on the anatomical characteristics of a patient. 
Regarding claim 43, anchoring forks 116 have a roughened surface with serrations 178 (Figs. 18 and 26 and para [0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landry et al. (US 20010053914 A1) in view of Hanson et al. (US 20020068941 A1). 
Landry et al. do not explicitly disclose the chisel to have: (1) a singly or doubly chamfered tip; and (2) a handle. 
Hanson et al. discloses cutting instruments or chisels with chamfered tips and a handle, for e.g. 18 or 518, see for e.g. Figs. 1, 6 and 22 that can be used to remove bone to prepare an implant site between adjacent bones (Figs. 1, 6, 22 and paras [0065]-[0134]).
Therefore it would have been obvious to one of ordinary skill in the art to have substituted the chisel of Landry et al. with the chisel of Hanson et al., since this amounts to simple substitution of one known type of chisel for another, for the predictable result of bone removal. 
Claims 29, 31, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landry et al. (US 20010053914 A1) in view of Liu et al. (US 7569057). 
Landry et al. disclose all elements of the claimed invention except for a decorticator with an abrasive distal end including a plurality of teeth. 
Liu et al. disclose different types of bone removal devices such as chisels, shavers and rasps to decorticate vertebral endplates and interchangeable use thereof (Figs. 1-3, 12, 13, 34-41 and col. 5, lines 7-55).
Therefore it would have been obvious to one of ordinary skill in the art to have utilized a cutter such as a decorticator in the form of a rasp, as taught by Liu et al., since this amounts to simple substitution of one known type of bone removal device for another, for the predictable result of bone removal. 

Response to Arguments
Applicant's arguments filed have been fully considered but are not persuasive.  Applicant’s amendment broadens the scope of the subject matter deemed allowable in the previous office action, necessitating the rejections made in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 31, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775